Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on  6/14/2022 has overcome the technical deficiencies and the prior art rejection. Claims 1-20 are allowed because the prior art of record fails to disclose that:
-to accommodate a maximum flow through the second switch element, which occurs at a resonant frequency at which an impedance of the parallel-arm is at minimum, and a maximum current flow through the first switch element that occurs at an antiresonant frequency at which an impedance of the series arm-circuit is minimum, and wherein gate 2Application No. 16/733,239 Reply to Office Action of February 22, 2022 widths of the plurality of transistors included in the second switch element are greater in width than gate widths of the plurality of transistors of the first switch element to improve power durability of the parallel -arm resonator and the radio frequency filter as combined in claims 1 and 16-17.	
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  

/DINH T LE/Primary Examiner, Art Unit 2842